                                                     United States District Court
                                                     Central District of California


 UNITED STATES OF AMERICA vs.                                             Docket No.            CR 17-00669-ODW

 Defendant        Gilberto Aldana                                         Social Security No. 2         3   7    1
 akas:                                                                    (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                 MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.    Oct.   29    2018

  COUNSEL                                                          Howard Shneider , DFPD
                                                                         (Name of Counsel)

     PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                            CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 21:841(a)(1),(b)(1)(B)(viii) POSSESSION WITH INTENT TO DISTRIBUTE METHAMPHETAMINE
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                  92 months on Count 1 of the three-count Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.



Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.



Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years
under the following terms and conditions:



1.    The defendant shall comply with the rules and regulations of the United States Probation Office and
General Order 05-02, with the exception of Standard Conditions 5, 6, and 14 of that order.

2.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
exceed eight tests per month, as directed by the Probation Officer.


CR-104 (03/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1
 USA vs.         Gilberto Aldana                              Docket No.:   CR 17-00669-ODW

3.     The defendant shall participate in an outpatient substance abuse treatment and counseling program that
includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall
abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period of
supervision.



4.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
Court-ordered treatment to the aftercare contractors during the period of community supervision. The
defendant shall provide payment and proof of payment as directed by the Probation Officer. If the defendant
has no ability to pay, no payment shall be required.



5.    During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.



6.       The defendant shall cooperate in the collection of a DNA sample from himself.



The Court recommends that the Bureau of Prisons consider the defendant for participation in the
Residential Drug Abuse Program (RDAP).



The Court recommends defendant to be housed in FCI Lompoc.



The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure
of the Presentence Report by the treatment provider is prohibited without the permission of this Court.



Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --



1.       The nature and circumstances of the offense and the history and characteristics of the defendant;

2.       The need for the sentence imposed --
CR-104 (03/11)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2
 USA vs.         Gilberto Aldana                              Docket No.:   CR 17-00669-ODW

a.      To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment
for the offense;

b.       To afford adequate deterrence to future criminal conduct;

c.       To protect the public from further crimes of the defendant; and

d.       To provide the defendant with correctional treatment in the most effective manner.

3.       The kinds of sentences available;

4.       The guideline sentencing range;

5.     The need to avoid unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
 Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change
 the conditions of supervision, reduce or extend the period of supervision, and at any time during the
 supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 29, 2018
            Date                                     U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.


                                                     Clerk, U.S. District Court



            October 29, 2018                    By S. English /s/
            Filed Date                             Deputy Clerk




CR-104 (03/11)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3
 USA vs.         Gilberto Aldana                                                   Docket No.:        CR 17-00669-ODW


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).


                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE


                     While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
                                                                                       activity, and shall not associate with any person convicted of a felony
 2.    the defendant shall not leave the judicial district without the written         unless granted permission to do so by the probation officer;
       permission of the court or probation officer;
                                                                                 11.   the defendant shall permit a probation officer to visit him or her at any
 3.    the defendant shall report to the probation officer as directed by the          time at home or elsewhere and shall permit confiscation of any
       court or probation officer and shall submit a truthful and complete             contraband observed in plain view by the probation officer;
       written report within the first five days of each month;
                                                                                 12.   the defendant shall notify the probation officer within 72 hours of
 4.    the defendant shall answer truthfully all inquiries by the probation            being arrested or questioned by a law enforcement officer;
       officer and follow the instructions of the probation officer;
                                                                                 13.   the defendant shall not enter into any agreement to act as an informer
 5.    the defendant shall support his or her dependents and meet other                or a special agent of a law enforcement agency without the permission
       family responsibilities;                                                        of the court;

 6.    the defendant shall work regularly at a lawful occupation unless          14.   as directed by the probation officer, the defendant shall notify third
       excused by the probation officer for schooling, training, or other              parties of risks that may be occasioned by the defendant’s criminal
       acceptable reasons;                                                             record or personal history or characteristics, and shall permit the
                                                                                       probation officer to make such notifications and to conform the
 7.    the defendant shall notify the probation officer at least 10 days prior         defendant’s compliance with such notification requirement;
       to any change in residence or employment;
                                                                                 15.   the defendant shall, upon release from any period of custody, report
 8.    the defendant shall refrain from excessive use of alcohol and shall not         to the probation officer within 72 hours;
       purchase, possess, use, distribute, or administer any narcotic or other
       controlled substance, or any paraphernalia related to such substances,    16.   and, for felony cases only: not possess a firearm, destructive device,
       except as prescribed by a physician;                                            or any other dangerous weapon.

 9.    the defendant shall not frequent places where controlled substances
       are illegally sold, used, distributed or administered;




       The defendant will also comply with the following special conditions pursuant to General Order 01-05




CR-104 (03/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 4
 USA vs.         Gilberto Aldana                                     Docket No.:   CR 17-00669-ODW


 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS


        The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment
 pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant
 to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution , however, are not applicable for offenses
 completed prior to April 24, 1996.


        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
 the defendant shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.


        The defendant shall notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence until all fines, restitution, costs, and special assessments are paid in
 full. 18 U.S.C. §3612(b)(1)(F).


        The defendant shall notify the Court through the Probation Office, and notify the United States Attorney
 of any material change in the defendant’s economic circumstances that might affect the defendant’s ability to
 pay a fine or restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from
 the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
 payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for
 probation 18 U.S.C. §3563(a)(7).


           Payments shall be applied in the following order:


                       1. Special assessments pursuant to 18 U.S.C. §3013;
                       2. Restitution, in this sequence:
                               Private victims (individual and corporate),
                               Providers of compensation to private victims,
                               The United States as victim;
                       3. Fine;
                       4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                       5. Other penalties and costs.



CR-104 (03/11)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 5
 USA vs.         Gilberto Aldana                                   Docket No.:   CR 17-00669-ODW




                     SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE


         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed
 release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
 their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income
 and expenses of the defendant. In addition, the defendant shall not apply for any loan or open any line of credit
 without prior approval of the Probation Officer.


        The defendant shall maintain one personal checking account. All of defendant’s income, “monetary
 gains,” or other pecuniary proceeds shall be deposited into this account, which shall be used for payment of all
 personal expenses. Records of all other bank accounts, including any business accounts, shall be disclosed to
 the Probation Officer upon request.


        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value
 in excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court
 have been satisfied in full.


                      These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (03/11)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 6
 USA vs.         Gilberto Aldana                              Docket No.:    CR 17-00669-ODW




                                                     RETURN


 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                 to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
      Commitment.

                                                     United States Marshal

                                                By
            Date                                     Deputy Marshal




                                                CERTIFICATE


 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.

                                                     Clerk, U.S. District Court

                                                By
            Filed Date                               Deputy Clerk




CR-104 (03/11)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 7
 USA vs.         Gilberto Aldana                                  Docket No.:   CR 17-00669-ODW




                                     FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.




         (Signed)
                     Defendant                                      Date




                     U. S. Probation Officer/Designated Witness                    Date




CR-104 (03/11)                            JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 8
